Citation Nr: 1432896	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to December 1976 and from February 1981 to February 1985.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).

The Board notes that in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the Veteran's claims.


FINDINGS OF FACT

1.  Tinnitus is attributable to in-service noise exposure.

2.  The Veteran is shown to have entered his first period of active duty service with bilateral hearing loss.

3.  The Veteran's pre-existing hearing loss did not increase in severity during his first period of active duty service. 

4.  There is not clear and unmistakable evidence that the Veteran's bilateral hearing loss disability preexisted his second period of service; he is presumed sound for this period.

5.  The currently identified bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to harmful noise levels in connection with his duties during his second period of active duty service.  
CONCLUSIONS OF LAW

1.  Tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).

Further, a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Tinnitus

Upon review, the Veteran's service treatment records clearly document that he was exposed to hazardous levels of noise while on active duty.  It is also undisputed that the he currently has tinnitus.

In support of his claim, the Veteran submitted a private medical opinion from the Texas Ear, Nose & Throat Specialists.  In this August 2009 statement, N.M., Au.D., noted that the Veteran served in the Air Force and was frequently exposed to jet engine noise and turbo prop aircraft without hearing protection.  She opined that it is more likely than not that the Veteran's tinnitus is the result of his in-service acoustic trauma based on his medical history and recent audiometric test results.

In contrast, following VA examinations conducted in August 2009 and May 2012, two separate VA examiners found the Veteran's tinnitus unrelated to service based on the absence of documented in-service complaints of tinnitus.  

The Veteran contends that his diagnosed tinnitus had its onset while he was on active duty.  See the June 2009 claim.  The Board notes that he is competent to report when he first noticed tinnitus because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The Board acknowledges the opinions of the VA examiners but notes that they did not address the Veteran's competent lay statements that his tinnitus had it onset during service and had continued since that time.  

Based on the above, the Board affords greater weight of probative value to the opinion of N.M. than the two VA medical opinions.  Service connection for tinnitus is therefore warranted.

Bilateral hearing loss disability

The Veteran served on active duty from October 1972 to December 1976 and from February 1981 to February 1985.  As discussed below, the Board finds that service connection for hearing loss may be awarded based on the Veteran's second period of active duty service.  

Upon review, the Board notes that the Veteran demonstrated bilateral hearing loss as defined by Hensley in an October 1972 examination conducted at the time of his enlistment.  Additionally, the Veteran was afforded VA examinations in August 2009 and May 2012 wherein two separate VA examiners stated that he entered service with pre-existing high frequency hearing loss.  

Based on the October 1972 audiometry results, the Board finds that the Veteran's pre-existing bilateral hearing loss was noted upon entrance to active duty service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Since a pre-existing disorder is noted, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  See Paulson, supra. 

In this case, there is no evidence that the Veteran's pre-existing bilateral hearing loss disability increased in severity during his first period of service.  In fact, an October 1976 hearing conservation examination noted that the Veteran's hearing had improved when compared to a prior audiometric test. 

In support of his claim, the Veteran submitted an August 2009 private medical opinion from N.M., Au.D.  In this opinion, N.M. indicated that the Veteran's hearing loss was related to his in-service acoustic trauma.  This opinion does not, however, address the fact that the Veteran entered his first period of service with pre-existing bilateral hearing loss.  

In contrast, the Veteran was afforded VA examinations in August 2009 and May 2012.  After reviewing the Veteran's claims file and conducting a clinical examination, both examiners indicated that the Veteran's hearing loss was not aggravated beyond the normal progression of the disease while on active duty service.

The Board finds the in-service audiometry results showing an improvement in the Veteran's hearing and the two VA examination reports entitled to greater probative weight as to whether the Veteran's pre-existing bilateral hearing loss worsened during his first period of service.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306 (b).  Such is the case here.

Accordingly, service connection may not be granted based on the Veteran's first period of active duty service.

With respect to his second period of service, as noted, the service treatment records document that his pre-existing hearing loss disability had improved during his first period of active duty service.  The record does not include an entrance examination for the Veteran's second period of active duty service and he is presumed sound.  Further, in light of the evidence suggesting that the Veteran's hearing had been improving, there is insufficient evidence to rebut the presumption of soundness. 

Service treatment records from the Veteran's second period of service demonstrate a worsening of his hearing.  Specifically, the record contains hearing conservation examination results from 1982 to 1984 that document threshold shifts in multiple frequencies. 

In addition, the Veteran's spouse submitted a statement in 2009 wherein she described how the Veteran's hearing worsened during his second period of service.  Similarly, during the May 2011 hearing, the Veteran testified that he first noticed difficulty hearing during his second period of service.  See the hearing transcript, page 2.

Currently, the record reflects that the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.

As noted above, the record contains two VA examination reports that indicate that the Veteran's hearing loss pre-existed his active duty service and was not aggravated therein.  The examination reports do not, however, distinguish between the Veteran's first and second period of service and, as noted, there is insufficient evidence to rebut the presumption of soundness for the Veteran's second period of service.  As a result, the VA examiners' opinions are afforded low probative value. 

In contrast, the Veteran and his spouse have reported that his hearing loss began during the second period of active duty service. As a layperson, they are competent to report when the Veteran developed difficulty hearing because this requires only personal knowledge as it comes to her through her senses. Layno v. Brown, 6 Vet.App. 465 (1994).  Further, these statements are consistent with the service treatment records which document a worsening of the Veteran's hearing during his second period of service. 

Given the service treatment records documenting a worsening of his hearing, the competent and credible lay statements from the Veteran and his spouse, and the private medical opinion from N.M., the Board finds the evidence to be at least in equipoise in showing that the current bilateral hearing loss disability as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.



____________________________________________
M. DONOHUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


